 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDNEW BRITAIN MACHINE COMPANYandLODGE 1021, INTER-NATIONAL ASSOCIATION OF MACHINISTS, AFL. Case No.1-CA-1288. June 18, 1953DECISION AND ORDEROn March 24, 1953, Trial Examiner Charles W. Schneideris sued his Intermediate Report in the above -entitled proceeding,finding that the Respondent had engaged in and was engaging incertain unfair labor practices, and recommending that itcease and desist therefrom and take certain affirmative actionas setforth in the copy of the Intermediate Report attachedhereto. Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Board' has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed.' The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in thecaseand hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, withthe modification noted below.IORDERUpon the entire record in the case,and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respond-ent,New Britain Machine Company, New Britain, Connecticut,its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Lodge 1021, Inter-nationalAssociation of Machinists,AFL, asthe exclusiveI Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powersin connectionwith this case to a three-member panel [MembersHouston, Murdock, and Peterson].'Duringthe course of the hearing, the Board, on appeal, overruled the Trial Examiner'sdenial of the motion of the attorney general of the State of Connecticut to quash thesubpenaserved upon Father Donnelly, chairman of the Board of Mediation and Arbitration of theState of Connecticut. In so doing, the Board sustained the claim of privilege of FatherDonnelly who refused to testify to any conversations had during contract negotiations betweenthe Respondent and the Union, in which he participated in his official capacity of conciliator,on the ground that the laws of Connecticut (Section 7387, Connecticut General Statutes,Revision of 1949) prohibit such disclosure. We adhere to our former ruling. Tomlinson ofHigh Point, Inc., 74 NLRB 681. Moreover, as the evidence sought to be elicited from FatherDonnelly was of a corroborative nature which would not establish a firm and binding com-mitment by the Union which would relieve the Respondent of its statutory duty to supply theUnion with the information in question, we find that the Respondent was not prejudiced by theBoard's ruling.Furthermore, the Respondent had a sufficient opportunity, of which it availeditself,to present testimony concerning the wage-data dispute from other witnesses whoattended the meetings over which Father Donnelly presided.S In view of our agreement with the Trial Examiner that the Union did not waive its rightto the information in question but that it concluded a contract with the Respondent with theunderstandingthat it would seek a determination of its rights by the Board, we find it un-necessaryto consider the Trial Examiner's further finding that the Respondent adamantlyinsistedupon the waiver as a condition of agreement.105 NLRB No. 90. NEW BRITAIN MACHINE COMPANY647representative of all its production and maintenance employeesemployed at the Respondent's New Britain, Connecticut, plant,excluding guards, watchmen, office clerical employees, ratesetters, time setters, expediters, stock chasers, dispatchers,timekeepers, cafeteria employees, technical department em-ployees consisting of engineers, draftsmen, designers, detailers,tracers, blueprint and photostat machine operators, profes-sional employees, salesmen, and all supervisors as definedin the Act, by refusing to furnish to the above-named Union thenames, classifications, wage rates, and seniority of the em-ployees in the appropriate unit, and by refusing to agree tonotify the said Union of any changes in the status of saidemployees.(b) Interfering with the efforts of Lodge 1021, InternationalAssociation of Machinists, AFL, to bargain collectively withthe Respondent on behalf of employees in the appropriate unit.2. Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a) Furnish to the above-named Union the names, classifica-tions, wage rates, and seniority of the employees in the appro-priate unit, and notify the said Union of any change in statusof any of these employees.(b)Post at its plant in New Britain, Connecticut, copies ofthe notice attached hereto as an appendix.' Copies of suchnotice, to be furnished by the Regional Director for the FirstRegion, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately uponreceipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c)Notify the Re tonal Director for the First Region, inwriting, within ten (10) days from the date of this Order, asto what steps the Respondent has taken to comply herewith.4In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies ofthe National Labor Relations Act, we hereby notify our em-ployees that:WE WILL bargain collectively with Lodge 1021, Inter-national Association of Machinists, AFL, as the exclusiverepresentative of all our employees in the bargaining unitdescribed below.291555 0 - 54 - 42 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOTinterfere with the efforts of the above-named union to bargain collectively with us on behalf ofemployees in said bargaining unit.WE WILLfurnish to the above-named union the names,classifications,wage rates,and seniority of the employeesin the bargaining unit,and we will notify the said union ofany change in status of such employees.The bargainingunit is:All production and maintenance employees at the Re-spondent'sNew Britain,Connecticut,plant,excludingguards,watchmen, office clerical employees, ratesetters, time setters,expediters, stock chasers, dis-patchers,timekeepers,cafeteria employees,technicaldepartment employees consisting of engineers,drafts-men, designers,detailers, tracers, blueprint andphoto-statmachine operators,professionalemployees,salesmen, and all supervisors as defined in the Act.NEW BRITAIN MACHINE COMPANY,Employer.Dated ................By....................................................(Representative)(Title)This noticemust remain postedfor 60 daysfrom the datehereof, and must not be altered,defaced, or covered by anyothermaterial.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor Relations Act (61 Stat.136), was heard in New Britain, Connecticut, on December 11 and 12, 1952, and in Hartford,Connecticut, on January 5 and 6, and February 19, 1953, upon due notice. The complaint,issued on October 29, 1952, by the General Counsel of the National Labor Relations Board,and based upon a charge duly filed and served, alleged in substance that the Respondent, NewBritainMachine Company, New Britain, Connecticut, had engaged in unfair labor practicesproscribed by Section 8 (a) (1) and (5) of the Act by refusing to bargain collectively with theUnion. By answer duly filed the Respondent denied the commission of unfair labor practices.All parties were represented at the hearing, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce relevant evidence, i to argue orally, andto file briefs and proposed findings and conclusions.iA subpena issued at the instance of the Respondent, calling for the testimony of FatherJoseph F. Donnelly, chairman of the Board of Mediation and Arbitration of the State ofConnecticut, was quashed by the National Labor Relations Board on January 30, 1953, uponmotion of the attorneygeneralof the State of Connecticut. The Respondent sought by thesubpena to adduce testimony by Father Donnelly as to positions and actions taken by theUnion and the Respondent during negotiations for renewal of a collective-bargaining con-tract;in the course of which negotiations the Respondent claims, and the Union denies,that the instant dispute was adjusted. In these negotiations Father Donnelly and other Stateand Federal conciliators participated in the performance of their official governmentalduties in an effort to assist in the resolution of the issues. NEW BRITAIN MACHINE COMPANY649A motion made by the Respondent on December 11, 1952, to dismiss the complaint for non-compliance by the Union, at the time of original filing of the charges, with Section 9 (f), (g),and (h) of the Act, is disposed of by the court of appeals, action of February 6, 1953, in thecase of Tennessee Egg Co., 201 F. 2d 370 (C. A. 6). The Respondent's motion was based onthe earlier opinion of that court in the same case, reported at 199 F. 2d 95. The court ofappeals reversed the latter judgment on February 6, on the authority of the Supreme Court'sopinion in the case of Dant and Russell, 73 S. Ct. 375. The court of appeals' action has thusremoved the basis for the Respondent's motion.On March 13, 1953, the Respondent filed a brief, which has been considered.Upon the basis of my observation of the witnesses and consideration of all material evidence,and upon the entire record, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe following facts were stipulated by the parties:New Britain Machine Company is a Connecticut corporation engaged in the manufacture andsale of machine tools at 2 plants located in New Britain, Connecticut. During the 12 monthsprior to the hearing the Respondent shipped finished products valued in excess of $50,000topoints outside the State of Connecticut. It is conceded that the Respondent is engaged incommerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDLodge 1021, International Association of Machinists, AFL, is a labor organization withinthe meaning of the Act.III.THE UNFAIR LABOR PRACTICESThe basic issue is relatively narrow: whether the Respondent is required to provide theUnion with certain wage data requested by the Union during bargaining negotiations; andwhether, in any event, the matter was finally concluded in the negotiations. There is littlesubstantial dispute as to what I deem the essential facts.For a number of years the Union has been, and is today, concededly the designated collec-tive-bargaining representative of the Respondent's employees in an appropriate bargainingunit.Relations between the parties, for the most part under contract, have been and areseemingly amicable.The dispute here involved arose during the course of negotiations from May 21 to August 14,1952, for renewal of an expiring bargaining agreement; negotiations initiated by notice fromthe Union that it desired certain contract changes, modifications, and additions.The dispute had its inception in a union proposal (among others) for a clause in the wagesection of the new contract by which the Respondent would supply the Union with the followingwage data: (1) The name, classification, seniority, and wage rate of each employee in theappropriate unit; (2) information as to the operation of incentive systems; and (3) notificationof any change in the status of an employee during the contract year. Under the then (and pres-ently) existing practice, certain changes in status, such as reclassification of employees,merit increases, and transfers, are the prerogative of management and within its unilateraldiscretion and no notice is given the Union of such revisions.The Respondent, in counterproposals submitted on July 8 and 11, indicated willingness, inaccordance with and continuation of past practices, to supply the Union with a list of the jobclassifications with the specifications and rate ranges therefor (but not the names and indi-vidual rate);all wage data necessary(here including names and individual rates if needed) ingrievance actions; and also the requested information as to the incentive systems.The Respondent declined to commit itself tonotifyingthe Union as to any change in status ofemployees.The final differences between the parties, then, were as follows: (1) As to whether thereshould be notification of changes in status when made; and (2) as to whether the Respondentshould supply names, seniority, and individual wage as a matter of general information. Thefollowing example will serve to illustrate the differences on the latter issue: The Respondentwas willing to supply "first class machinist, rate range $1.67 to $1.75." What the Union wantedwas "John Jones, first class machinist,rate$1.70, seniority January 1, 1950." Where neces- 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDsary to the settlement of a grievance under the grievance procedure, however, the Respondentwas willing to supply the requested information. 2 Seniority is a factor in some personnelactions.The Union wanted this data in order to have complete information as to the status of em-ployees: for bargaining purposes, for policing and administering the provisions of the contract(which contained agreed-upon standards for some personnel action, such as merit increases),to determine whether inequities existed as between individuals, divisions, and plants, and inorder to evaluate employee grievances or complaints concerning status or wages. 3On August 8, 1952, during the course of the negotiations, the Union filed with the Board acharge of refusal to bargain based, inter alia, on the Respondent's unwillingness to supply thedenied information. On August 14, agreement was reached on the other outstanding bargainingissues, a memorandum of agreement signed, and ultimately a new contract executed.The Respondent's position here, in sum, is as follows: (1) That its offer constituted a com-plete fulfillment of its obligations under the statute to supply information to the Union; (2)having submitted the matter to the collective-bargaining process, the Union waived whateverstatutory rights it had to the information; and(3) the parties having reached accord during thenegotiations, the Respondent is not obligated to bargain further on the issue, and the Union isconsequently repudiating its agreement.The Union denies that an accord was reached on the wage data matter.ConclusionsThe bargaining representative of employees is entitled to secure from the employer"the pertinent facts constituting the wage history of its members." Aluminum Ore Co. v.N.L. R. B., 131 F. 2d 485 (C. A. 7). It is now well settled that such information as thenames, classification, wage rates, and seniority of each employee in the appropriate unitisnecessary to the proper functioning of a representative and discharge of its duties andthat the employer is under an obligation to supply it upon proper request. The Board andthe courts have of recent years uniformly so held. General Controls Co., 88 NLRB 1340;B. F. Goodrich Co., 89 NLRB 1151; Electric Autolite Co., 89 NLRB 1192; Leland GiffordCo., 95 NLRB 1306, 200 F. 2d 620 (C. A. 1); Hekman Furniture Co., 101 NLRB 631; Cali-forniaPortland Cement Co., 101 NLRB 1436; Boston Herald-Traveler Corp., 102 NLRB627;Hastings and Sons, 102 NLRB 708; Hearst Corp., 102 NLRB 637; Post Publishing Co.,102 NLRB 648; Aluminum Ore Co., 131 F. 2d 485 (C. A. 7); J. H. Allison Co., 165 F. 2d 766(C.A.6);Yawman & Erbe Mfg. Co., 187 F. 2d 947 (C. A. 2). Unless the information is"plainly irrelevant" (Yawman & Erbe,supra)itmust be submitted. The information hasbeen held essential and relevant not only in the negotiation of wage questions, but also toprotect the Union's "proper interest in the manner in which an employer administers anexisting contract," and for "policing" it. Leland Gifford Co.; California Portland Cement,supraThe Union wished the information for administrative and policing purposes here; it wantedto determine whether there were wage or other inequities; whether employee complaints hadsufficientprima facie merit to warrant grievance action; and whether the Respondent'sunilateral authority to give reclassifications, merit increases, and to transfer, was beingexercised in accordance with the contractual standards. In these matters the Union has aproper interest, indeed, a duty. And without the information it requested it could neithersatisfy the interest nor discharge the duty. Cases such as Pool Mfg. Co., 70 NLRB 540,at 550 (footnote 11). Turning upon the question as to whether the negotiations were impeded2James Petano, president of the local union, testified that in the past the Respondent hasgiven union stewards copies of seniority lists upon request. The failure of the Respondentto agree during the negotiations to furnish seniority data as a matter of general informationis thus either contradiction or a reversal of practice, presumably the latter. There is noindication in the testimony that on this issue the Company's position was that it had alwayssupplied the seniority information in the form of lists, and was willing to continue to do so.3There is dispute as to when, during the negotiations, the Union first stated fully itsreasons for wanting the data. The Union's testimony is that the reasons were stated at thefirstmeeting on May 21. Vice-President Morrow's testimony, for the Respondent, is that itwas July 11. Since it is not disputed that the reasons were fully given before the partiesexecuted a memorandum of agreement concluding the negotiations on August 14, the conflictneed not be resolved. Whether articulation of reasons for wanting the data is a conditionprecedent to the creation of an obligation to supply it, consequently need not be determined. NEW BRITAIN MACHINE COMPANY651by refusal to supply data,are therefore inapposite,if not indeed overruled by subsequentdecisions.The Respondent's offer to provide the data in grievance situations is not, under thecases, a fulfillment of the Respondent's obligation.The collective bargaining requirement of the Act is not satisfied by a substitution of thegrievance procedure...fortheobligation to furnish the Union with information itneeded to perform its statutory function. (Hekman Furniture Co.,supraLeland GiffordCo., supra.)Moreover,where, as here,an employee's status may be revised unilaterally,neither therepresentative nor other interested employees are in a position--lacking the basic data--todetermine whether the contract is being properly administered or not, whether its standardsare being met, and whether there is ground for grievance action. (California Portland CementCo., supra)Itisconsequently found, on the authority of the cited decisions,that the Respondent wasrequired under the statute to furnish the Union the information which it soughtThe only remaining questions are whether,as asserted by the Respondent and disputedby the Union,the parties reached accord on the issue;or that the Union waived its right tothe information by submitting the matter to the bargaining process,and by accepting thefollowing clauses in the formal contract ultimately executed:Article XI.M.The Company will supply within thirty(30) days from the signing ofthis agreement a list of all job classifications with specifications and rate ranges, alsoan explanation of all incentive plans by divisions;and from time to time will submit allwage data required on grievances.Article XXV.25.1.The parties agree that this constitutes a full settlement of allissues and that no other proposals will be made by either party, except as providedherein, or except as mutually agreed upon during the life of this agreement.Assuming that the right to the information may be waived or bargained away,the waiveror bargain must be clearly and unequivocally expressed.In California Portland Cement Co.,supra,the Board said:... we are dealing here with a right that derives from statute and not from contract.Assuming,without deciding,that this statutory right may be waived by a union, theBoard will not, in any event, give effect to-any purported waiver of such right unlessit is expressed in clear and unequivocal language.See also Hekman Furniture Co., supra; Leland Gifford Co., su r. Contract clauses of sub-stantiallysimilar import as articles XI and XXV were found by the Board in the LelandGifford case as "not intended,and cannot be construed, as a waiver by the Union of itsright to obtain data necessary to the effective administration of a contract."Article XI,M, is substantially the Respondent's counterproposal of July 8 and 11 on thewage-datamatter. The Respondent contends that on July 11,1952,the union negotiatingcommittee accepted article XI,M, and that the Union's present position constitutes a re-pudiation of that agreement. The Respondent's testimony in support of this contention isthat the conciliators reported to the Respondent that this proposal had been accepted bythe union representatives.4The Union denies having accepted the proposal.I do not find itnecessary to resolve the conflict.Whether they were merely proposals,or an actual record of accord between the nego-tiators,the Respondent's offers(including article XI,M) were submitted to the union mem-bership on July 12,which rejected them. Two days later the Union served a strike noticebecause of the unresolved contract issues.The Respondent's contention therefore boils down to the assertion that as a matter of legalconclusion,the acceptance of particular clauses by the negotiators constitutes binding accordon those subjects;or, in the alternative, that agreement between negotiators,subject toratification by the principals,is final and binding upon the parties even though the principalsthereafter reject it.4Meetmngs were at that time being held separately,with the conciliators shuttling back andforth between the two groups. 652DECISIONSOF NATIONALLABOR RELATIONS BOARDNo doubt negotiators can obligate themselves in advance to bargain each disputed issue,item byitem,to final and irrevocable resolution.But there is no evidence or assertion ofanysuch commitment here; and in its absence I would not construe agreement on individualissues,short of complete accord, to be anything more than tentative agreement: conditionalupon reaching a complete meeting of the minds on all issues.And where,as here, the agree-ment is subject to approval by the union membership,accord between the negotiators is notfinalsettlement.The Todd Co., 71 NLRB 192 at p. 207(agreement by negotiators on allissues, subject to ratification by employer principal of one of the clauses, is only tentativeagreement and not a final accord); cf. Franklin Hosiery Mills, 83 NLRB 276 (repeatedrepudiation of agreement after having several times reached admitted final accord on alloutstanding issues is indicative of bad faith).It is therefore found that no final accord with respect to the wage-data issue was reachedon July 11.During the August negotiations the Union several times stated its dissatisfaction with theRespondent'sofferof articleXI,M. OnAugust 8 it filed a charge of refusal to bargainrespecting the issue.The Respondent not only received a copy of that charge in the mailwithin several days--the Union actually submitted it to the Respondent prior to filing. Thememorandum of agreement executed on August 14 was rewritten before signing for thereason, expressed to the Respondent, that the Union wished to be sure that It was not fore-closing its right to secure the requested data through the processes of the Board.k There isno indication in the evidence that the Respondent suggested to the Union before signing thattheRespondent considered that the issue of wage data had been bargained out to the satis-faction of bothparties.Consequently,so far as the wage-data issue is concerned,the formal contract thereafterexecuted represents, not a mutual recognition of the discharge of the Respondent's obligation,but only the extent of its contractual commitment.Where, as here, the Union's joinder inthe contract was accompanied by its clearly expressed reservation of intention to litigatethe validity of the Respondent's resistance, acceptance of what the Respondent was willingtogive voluntarily did not, as a matter of law, operate as a waiver of the Union's right toseek in a legal form what the Respondent resisted giving. Article XXV. 25.1 must be readin connection with the understanding of the parties that the Union would seek to adjudicatethe legality of the resistance. In such a circumstance the Jacobs case, 94 NLRB 1214, 196F. 2d 680 (C. A. 2), is not supportive of the Respondent's position.Itis therefore found that the negotiations do not reflect any clear and unequivocal waiverby the Union of its right to insist upon the denied information.That the Union chose to make a contract proposal the vehicle for communication of therequest for the data does not seem dispositive,since the issue was not resolved by thebargaining process. Any other conclusion would mean that the right to the information islostunless the employer agrees to supply it. To conclude that the demand is of lesserviability if communicated in the form of a contract proposal, than if communicated sepa-rately,would be to exalt form above substance;and, in addition, likely deprive the employerenforceable) adjustment of any differences on it. For if submission of the issue to thebargaining process is to operate as an automatic abandonment of the statutory right toinsist upon the information and" discharge of the obligation to supply it, unions will simplyseek to exclude the matter from the area of discussion altogether; a result employers willdo well to ponder.In any event, the matter being one of basic statutory rights and obligations, it is not abargaining subject of such character that the Respondent's desire for its waiver may beadamantly insisted upon,as it was here, as a condition of agreement.For, if, once thematter is submitted to the bargaining process the employer may refuse to contract unlessthe Union abandons its demand, the right to receive and the obligation to supply the Infor-mation have no statutory substance at all; but are instead merely a license to bargain aboutthe matter.There is dispute,unnecessary to resolve,as to whether the Union has made a request forthe data sinceAugust 14.Since the Respondent,both during the negotiations and at the hearing,hasmade its position crystal clear, any such renewal of application would be futile. But inany event, the Union's unwithdrawn and unsatisfied earlier requests were at all times before5 Thus, among other changes, the following paragraph was added to that agreement.8The Company recognizes that the Union has filed charges relative to the submis-sion of wage data with the NLRB and the contract is signed with knowledge that theUnionintends to press those charges NEW BRITAIN MACHINE COMPANY653the Respondent for satisfaction. Cf. Boston Herald-Traveler Corp., 102 NLRB 627 (requestfordata,withdrawn during the course of the negotiations, cannot be made the basis of acharge of refusal to furnish; and reiteration of the incident in the charge is not a new de-mand).It is found that by refusing to supply the Union with information as to the names, classifi-cation,wage rates, and seniority of employees in the appropriate unit, and notification ofchanges in their status, the Respondent refused to bargain collectively with the Union,thereby interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in connectionwith the operations of the Respondent set forth in section I, above,have a close,intimate,and substantial relation to trade,traffic,and commerce among the several States,and tendto lead to labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has refused to bargain with the Union by refusing itcertain wage data, it will be recommended that, in order to effectuate the policies of the Act,the Respondent furnish the Union with the following information: (1) The name, classifica-tion, seniority,and wage rate of each employee in the appropriate unit;and (2) notificationof any change in the status of such employees.Upon the basis of the above findings of fact, and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Lodge 1021, International Association of Machinists, AFL, is a labor organization withinthe meaning of Section 2 (5) of the Act.2.All production and maintenance employees of Respondent employed at its New Britainplant,exclusive of guards, watchmen, office and clerical employees, rate setters, timesetters,expediters,stock chasers,dispatchers,timekeepers,cafeteria employees,technicaldepartment employees consisting of engineers,draftsmen,designers,detailers, tracers,blueprint and photostatmachine operators,professional employees, salesmen, and allsupervisors as defined in Section 2 (11) of the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act.3.At all times since October 28, 1948, the Union has been the exclusive representativefor purposes of collective bargaining of all the employees in the aforesaid appropriate unit,within the meaning of Section 9 (a) of the Act.4.By refusing to provide the Union with information as to (1) the name, classification,seniority,and wage rate of each employee in the appropriate unit;and (2) notification of anychange in status of such employees,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and 8 (a) (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]STERLING FURNITURE COMPANYandCHARLESO. BARNESCARPET, LINOLEUM & SOFT TILE WORKERS, LOCAL NO.1235andCHARLES O. BARNES. Cases Nos. 20-CA-350 and20-CB-109. June 18, 1953SUPPLEMENTAL DECISION, RECOMMENDATION, ANDAMENDED ORDEROn April 27, 1951, the National Labor Relations Board issueda Decision and Order in these cases,' in which it found that194 NLRB 32.105 NLRB No. 88.